Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 103 rejection on claims 2, 11-15 and 19-23 over Moger’784 (i.e., the Moger reference alone) is hereby withdrawn (but see Paragraph 5 below).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 12-15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moger (US 2007/0098784 A1) in view of Rahman et al (“Evaluation of Various Grades of Hydroxypropylmethylcellulose Matrix Systems as Oral Sustained Journal of Pharmaceutical Sciences and Research, vol.3(1), (2011), pg.930-938) or Khan (“Swelling and Release Studies of Stavudine Hydrophilic Matrices containing Different Grades of Hydroxypropyl Methylcellulose”, World Journal of Pharmaceutical Research, Vol.2(6), (2013), pg.2696-2705).
Moger teaches (claim 1) a delivery system for a biological component comprising: a delivery vehicle; and a delivered component, the delivered component including the biological component.  Specifically, in Example 1 (see Table 1 - Dosage Formula A4), Moger teaches a delivery system in its dosage form as a monolithic tablet containing (i) 150 mg (39.2 wt.%) of Lactic acid bacteria pre-blend (probiotic which is instant biological active component), (ii) 200 mg (52.3 wt.%) of HPMC (instant hydroxypropyl methylcellulose), 16 mg of Stearic Acid (flow agent) and16 mg of Silica (flow agent and desiccant) (the total weight for the dosage formula being 382 mg and the weight percentage of the auxiliary material being 8.4 wt.%).  In Figure 1 (for Example 1), the viable CFU delivered for Moger’s Dosage Formula A4 discussed above is shown to be 3.00 x 107 per 382 mg, which converts to 0.0785 billion cfu/g.
As shown above, Moger’s Dosage Formula A4 contains 39.2 wt.% of instant biological active component (Lactic acid bacteria) and 52.3 wt.% of HPMC.  Although 52.3 wt.% of HPMC is not within instant range of 65-90 wt.%, Moger teaches (see [0073]) that its lyophilized bacteria (freeze-dried) powder pre-blend (FDP) can be combined with a suitable hydrophilic agent (such as HPMC) in a ratio of about 1:0.1 to 1:25 FDP to HPMC.  In Moger’s Example 1 (Table 1), the ratio of FDP to HPMC 1:1.33 (calculated from 150 mg:200 mg).  If one were to keep the total amount of FDP and HPMC constant at 350 mg and change the ratio to the lower end of the taught range, i.e., 1:0.1 (318.2 mg:31.8 mg), this would give 83 wt.% of Lactic acid bacteria pre-blend and 8.3 wt.% of HPMC.  If one were to change the ratio to the higher end of the taught range, i.e., 1:25 (13.5 mg:336.5 mg), this would give 3.5 wt.% of Lactic acid bacteria pre-blend and 88.1 wt.% of HPMC.  Since the range of 8.3-88.1 wt.% of HPMC (as calculated here) overlaps with instant range of 65-90 wt.% of HPMC, Moger’s range renders instant range prima facie obvious.  Also, since the range of 3.5-83 wt.% of Lactic acid bacteria pre-blend overlaps with instant range of 10-40 wt.% of the biological active component, Moger’s range renders instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Moger renders obvious instant 10-40 wt.% of the biological active component and instant 65-90 wt.% of the hydroxypropyl methylcellulose.  With respect to 0-50 wt.% of instant auxiliary material, since the total combined amount of Lactic acid bacteria pre-blend and HMPC remains to be 350 mg, and since there is 16 mg of stearic acid and 16 mg of silica, this would give 8.4 wt.% for the auxiliary materials used in Dosage Formula A4.  
With respect to instant limitation as to the viscosity of the HPMC being in the range of 100,000 mPa.s-200,000 mPa.s, Moger is silent as to the viscosity value of its HPMC used in its Example 1 other than stating that its hydrophilic agent (HPMC) can be chosen as long as sufficient matrix viscosity is achieved (and indicating that HPMC having viscosities of 4,000 mPa or 15,000 mPa could be used by using them separately in Example 12).  However, as evidenced by Rahman et al or Khan et al, a higher viscosity grade HPMC (such as K100M) is known in the art as a sustained-release matrix former that provides more controlled and prolonged release when compared to the lower viscosity grade HPMC (such as K4M or K15M used in Moger’s Example 12): (i) Rahman et al (see abstract) investigated the effect of various grades of HPMC matrix systems (i.e., Methocel K4M, K15M, K100M and K100LV) on oral sustained release drug delivery systems and found that at a fixed polymer level, drug release from the higher viscosity grades (such as K100M) was more controlled and prolonged as compared to the lower viscosity grades, and as a result, an oral release dosage form that avoids the gastrointestinal adverse effects was achieved.  Rahman teaches (pg.934, right-hand column) that the highest percent of drug release (91.09 %) within 8 hours was obtained from the formulation DF4 (containing K100M):  (ii) Khan et al (see abstract) studied the relationship between swelling and drug release from the hydrophilic matrices prepared using different grades of HPMC (K4M, K15M and K100M) and discovered that the swelling and release profiles were affected by concentration as well as viscosity grade of HPMC.  Khan teaches that a higher viscosity grade HPMC swells to a greater extent, which in turn leads to a reduced (sustained) drug release.  Therefore, since higher viscosity grade HPMC, such as K100M, is known in the art as a sustained-release matrix former (as evidenced by Rahman or Khan), it would have been obvious to one skilled in the art to use higher viscosity grade HPMC, such as K100M (having 100,000 mPa.s), in Moger’s delivery system of Example 1 in order to provide more controlled and prolonged release of the probiotic (when compared to the K4M or K15M used in Moger’s Example 12) since Moger’s invention is also directed to a controlled release of its solid dosage form of the biological component, such as probiotic (see [0002]).  
With respect to instant pre-amble “colon-targeted”, as explained above, Moger in view of Rahman or Khan teaches a composition containing instantly claimed components (including instant HPMC having a viscosity of 100,000 mPa.s, which is known in the art as a sustained-release matrix former that provides more controlled and prolonged release), each of which is present in the amount that falls within or at least overlaps with instant ranges.  Thus, it is the Examiner’s position that Moger’s composition as modified by the teachings of Rhaman or Khan would inherently be delivered to colon.    
Moger’s dosage form of the tablet is manufactured by desiccating an hydrophilic agent (such as HPMC) and other auxiliary materials and adding those agents to a biological component (such as Lactic acid bacteria) and compressing the agents and the biological component to form a monolithic tablet whereby a reduction in the available water content of the dosage form is produced (see claim 108 and [0070]).  Although Moger does not explicitly teach instant temperature range or instant humidity range of claim 23, such ranges would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.    
Thus, Moger’s teaching renders obvious instant claims 2, 12-15 and 20-23.  
Response to Arguments
Applicant argues that the experimental examples in the present specification show remarkable colon targeting effect by pointing to Examples 2 and 3 in Table 1, which contain amounts of HPMC, a biological component and an auxiliary material that fall within the claimed ranges and exhibit colon release percentages of 81% and 76%, respectively.  Applicant argues that such values are indicative of a remarkable colon targeting effect.  The comparative data shown in present specification was carefully considered but was found to be unpersuasive in showing unexpectedly superior results of instant invention because the components other than the HPMC in each of Examples 1-7 are all different and thus the comparison made cannot be said to be a fair comparison.  Besides, as discussed above, it is already known in the art (as evidenced by Rahman or Khan) that a higher viscosity grade HPMC (such as K100M) is a sustained-release matrix former that provides more controlled and prolonged release, and it is also known in the art (as evidenced by Khan – see abstract) that the higher amount of HPMC causes sustained release behavior.  Thus, it is the Examiner’s position that one skilled in the art would expect that using a higher amount of a higher viscosity grade HPMC will lead to a higher colon release percentages (regardless of the active component which is being delivered) due to the sustained or prolonged release behavior caused by the higher amount of the HPMC and the higher viscosity grade HPMC (therefore, those results shown in present Examples 2 and 3 cannot be said to be “unexpected”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 21, 2021